Case 1:16-cv-00375-AJT-JFA Document 276-1 Filed 03/01/19 Page 1 of 4 PageID# 9250




                          EXHIBIT 1
Case 1:16-cv-00375-AJT-JFA Document 276-1 Filed 03/01/19 Page 2 of 4 PageID# 9251
                                                                                              1

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division




          -------------------------------:
                                         :
          ANAS ELHADY, et al.,           :
                         Plaintiffs,     :
                                         :
               -vs-                      :            Case No. 1:16-cv-375
                                         :
                                         :
          CHARLES H. KABLE, et al.,      :
                         Defendants.     :
                                         :
          -------------------------------:




                                    HEARING ON MOTIONS


                                     February 22, 2019


                         Before:    John F. Anderson, Mag. Judge




          APPEARANCES:

          Gadeir I. Abbas, Lena F. Masri, and Carolyn M. Homer,
          Counsel for the Plaintiffs

          Antonia Konkoly and Dena M. Roth,
          Counsel for the Defendants




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 276-1 Filed 03/01/19 Page 3 of 4 PageID# 9252
                                                                                             42

     1    needs to provide it.      If it doesn't, you need to say, this is

     2    the level of information that we have within our possession.

     3                I am going to go ahead and I -- you know, this is a

     4    close call, but I think given what has gone on in this case,

     5    and given the time period in which this information has come

     6    out, that it is going to be appropriate for the plaintiffs'

     7    counsel, and these are people who are members of the Bar who

     8    have responsibilities, to have access to that list.

     9                And I'm going to arrange for that to be you go and

    10    look at the list at a Government location, to look at the list,

    11    read it, not copy it, to check and see if there is anything

    12    surprising or not.     That information can only be used for the

    13    purposes of this litigation.

    14                So the restrictions are access at a government

    15    facility, or U.S. Attorney's Office, or DoJ, or somewhere like

    16    that.   You are not going to have possession of the list.                    You

    17    can look at the list and the ORIs or whatever, you know,

    18    whether it's a list of 1,400 and 700 or whatever -- I mean, I

    19    want you to be able to have access to that.

    20                Member of the Bar.     Only for the purposes of this

    21    litigation.    No copying.    Just -- and then if in fact after you

    22    have reviewed that list there are issues that I need to

    23    address, contact me.      Okay?

    24                But I -- you know, I appreciate both sides' concerns,

    25    but I don't think it's appropriate for you to have a copy of




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 276-1 Filed 03/01/19 Page 4 of 4 PageID# 9253
                                                                                              43

     1    the list at this point in time.        I just want you to be able to

     2    hopefully, you know, assure yourself that the categories that

     3    have been laid out in the supplemental answer to

     4    interrogatories are consistent with what have been indicated

     5    here today.    Okay?

     6                 MR. ABBAS:   Your Honor, just one --

     7                 THE COURT:   Mr. Abbas, yes, sir.

     8                 MR. ABBAS:   -- clarifying point.            Myself and Lena

     9    Masri are members of the Virginia Bar, I have been a

    10    long-standing member of the Bar of this court.

    11                 THE COURT:   Right.

    12                 MR. ABBAS:   Lena began this case with a pro hac vice

    13    motion --

    14                 THE COURT:   Yeah.    No, I mean, you know, anybody who

    15    is a member of a Bar and admitted to practice in this court in

    16    this case.    So --

    17                 MR. ABBAS:   So anybody that has a pro hac vice motion

    18    would have access?

    19                 THE COURT:   Pro hac.

    20                 MR. ABBAS:   Yes, sir.

    21                 THE COURT:   But, you know, they have to be Barred --

    22    so not to -- not to say anything bad about paralegals --

    23                 MR. ABBAS:   Of course, yep.

    24                 THE COURT:   -- or that kind of thing, they serve a

    25    very useful purpose in all cases.




                                                Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
